Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: 
The closest prior art: Bunker et al. (US 2018/0274370)
Bunker discloses a cooled gas turbine component for a gas turbine engine comprising: an airfoil; a cast outer wall of the airfoil, the outer wall having an exterior surface and an interior surface, the outer wall having a thickness measured between the exterior surface and the interior surface, the outer wall including a constant-thickness portion at which the thickness is constant; and a cooling aperture that extends along an axis through the constant-thickness portion of the outer wall, the cooling aperture having a length measured along the axis, the cooling aperture being a partly-cast aperture along the length and being a partially-machined aperture along the length, the cooling aperture including: a cast inlet portion included on and recessed relative to the interior surface; and a machined outlet portion that is straight and linear along the axis, that is fluidly connected to the inlet portion at an intersection, and that extends through the outer wall to the exterior surface, the outlet portion having a diameter that remains constant from the exterior surface to the intersection; wherein the inlet portion has a width and a depth, wherein the width of the inlet portion gradually reduces along the depth of the inlet portion toward the outlet portion. 
The prior art of record fails to disclose or suggest that the inlet width of the inlet portion at the intersection is greater than the diameter at the intersection to define a step at the intersection. 
Claims 3-5, 7-9, 11, 12, and 24 depend upon claim 1 and so are allowable. 

The closest prior art: Bunker et al. (US 2018/0274370)
Bunker a cooled gas turbine component for a gas turbine engine comprising: an airfoil; an outer wall of the airfoil, the outer wall having an exterior surface and an interior surface, the outer wall having a thickness measured between the exterior surface and the interior surface, the outer wall including a constant-thickness portion at which the thickness is constant; and a cooling aperture that extends along an axis through the constant-thickness portion of the outer wall, the cooling aperture including: a shaped inlet portion included on and recessed relative to the interior surface; and an outlet portion having an outlet axis that is straight and linear, extending through the outer wall, and fluidly connected to the inlet portion at an intersection, the outlet portion having a diameter that remains constant from the exterior surface to the intersection; wherein the inlet portion continuously surrounds the outlet portion about the axis to widen the cooling aperture about an entire periphery thereof at the interior surface, the inlet portion having an inlet width and a depth, wherein the inlet width of the inlet portion tapers and reduces along the depth of the inlet portion and fluidly connects to the outlet portion at the intersection.
The prior art of record fails to disclose or suggest that the inlet width of the inlet portion at the intersection is greater than the diameter at the intersection to define a step at the intersection. 
Claims 16, 17, and 19-22 are dependent on claim 13 and so are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745